UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 00-6390



JAKIE HAMMONDS,

                                           Petitioner - Appellant,

          versus


ROBESON COUNTY JAIL; COURTS OF ROBESON COUNTY;
STAN TODD,

                                          Respondents - Appellees.



Appeal from the United States District Court for the Eastern Dis-
trict of North Carolina, at Raleigh. Terrence W. Boyle, Chief Dis-
trict Judge. (CA-99-845-5-BO)


Submitted:   May 25, 2000                   Decided:   June 6, 2000


Before WILLIAMS, MICHAEL, and KING, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Jakie Hammonds, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Jakie Hammonds appeals the district court’s order construing

his 42 U.S.C.A. § 1983 (West Supp. 1999) complaint as one for

habeas corpus relief under 28 U.S.C.A. § 2254 (West 1994 & Supp.

1999) and dismissing it.   We have reviewed the record and the dis-

trict court’s opinion and find no reversible error.   Accordingly,

we deny a certificate of appealability and dismiss the appeal on

the reasoning of the district court.      See Hammonds v. Robeson

County Jail, No. CA-99-845-5-BO (E.D.N.C. Feb. 16, 2000).       We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.




                                                         DISMISSED




                                 2